The bill of complaint is filed under section 412 of the Revenue Act of 1919 (Gen. Acts 1919, p. 448), which is as follows:
"When any tax collector fails to collect any taxes and the same are charged against him on settlement with the state or county, the collector shall have a lien upon the real and personal property of the person, firm or corporation against whom such taxes were assessed, if same were properly assessed against such person, firm or corporation for repayment to him of such money which lien may be enforced in favor of such tax collector in the same manner that the liens for taxes in favor of the state and county may be enforced, at any time within twelve months after same are charged against such tax collector."
It will be observed that the lien thus given to tax collectors is a new, distinct, and independent lien, which does not depend upon the equitable doctrine of subrogation. The case made by the bill of complaint is clearly within the provision of the act for the enforcement of a collector's lien, and is not governed by any of the statutory conditions applicable to an original proceeding by the state for the satisfaction of a state or county lien for taxes.
The collector's lien is upon "the real or personal property" of the delinquent, either or both, and equally. The only conditions as to its creation and enforcement are found in the act itself, and there is no requirement that the lienor shall first resort to the delinquent's personal property, if he has any, nor that resort to real property must be predicated upon a showing that no personalty is available, as there is in proceedings by the state for a sale of real property for the satisfaction of delinquent taxes, to which alone the authorities cited by appellant's counsel are applicable.
As to the remedy, the lien "may be enforced * * * in the same manner that the liens for taxes in favor of the state and county may be enforced." But this provision does not exclude the remedy in equity given by section 4829 of the Code for the enforcement of liens in general. Mathis v. Holman, 204 Ala. 373,85 So. 710; Wise v. State, post, p. 58, 93 So. 886.
We hold that the bill of complaint is properly filed, and is not subject to any of the grounds of demurrer assigned.
The decree overruling the demurrer will therefore be affirmed.
Affirmed.
ANDERSON, C. J., and McCLELLAN and THOMAS, JJ., concur.